Filed 9/10/15 Marriage of Quezada CA4/3
Reposted to provide correct pagination




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re Marriage of CATHERINE O. and
STEVEN R. QUEZADA.

CATHERINE O. QUEZADA,
                                                                       G050518
     Appellant,
                                                                       (Super. Ct. No. D342382)
         v.
                                                                       OPINION
STEVEN R. QUEZADA,

     Respondent.



                   Appeal from an order of the Superior Court of Orange County, Theodore R.
Howard, Judge. Reversed and remanded.
                   Hosford & Hosford and Valerie Ryall Hosford for Appellant.
                   Simoneaux Law Firm and Maggie R. Simoneaux-Cuaso for Respondent.
              Catherine O. Quezada appeals from an order dismissing her motion to
determine the arrearages owed by her former husband, Steven R. Quezada, under a
1997 California child support order. (To avoid confusion, we hereafter refer to the
parties by their first names (In re Marriage of Smith (1990) 225 Cal. App. 3d 469, 475,
fn. 1).) The trial court concluded that under the Uniform Interstate Family Support Act
(UIFSA),1 it lacked subject matter jurisdiction to enforce the order because Catherine,
Steven, and their children (who are now adults), no longer resided in California.
Catherine contends the California court did not lack jurisdiction to enforce its support
order because although the order was registered and enforced in Texas, Steven’s state of
residence, the California order was never modified and thus remained the controlling
child support order. We agree and reverse the trial court’s order with directions to hold
further proceedings on Catherine’s motion to determine arrearages.
                                          FACTS
The 1997 California Child Support Order
              Catherine and Steven divorced in 1993. They had two minor children—a
son born in 1990, and a daughter born in 1991. Catherine was granted primary physical
custody of the children, and Steven was ordered to pay child support of $983 per
month—$369 for his son and $614 for his daughter. Steven and Catherine were each
required to maintain the children on “medical insurance as available through their
respective places of employment.”




1              In California, the UIFSA is codified at Family Code section 4900 et seq.
Although California has adopted the 2001 version of the UIFSA, it has not yet become
effective and, thus, the 1996 version of the UIFSA is the operative version for purposes
of this appeal. (In re Marriage of Haugh (2014) 225 Cal. App. 4th 963, 968, fn. 2
(Haugh); Knabe v. Brister (2007) 154 Cal. App. 4th 1316, 1319, fn. 2.) All further
statutory references are to the Family Code, unless otherwise indicated.

                                             2
              On July 10, 1997, the Orange County Superior Court, ruling on Steven’s
motion to modify child support, entered the relevant child support order in this case
(hereafter the 1997 California Child Support Order). The court ordered Steven to pay
Catherine child support of $288 per month for their son and $478 for their
daughter—$766 total. Steven’s compensation apparently included commissions or
bonuses and the court also ordered him to pay Catherine as additional child support “the
sum equal to [34 percent] of any salary received above his base pay of $2,250 [per
month] . . . within [10] days of receipt.” (Steven refers to this as the “Ostler-Smith”
provision in reference to the case In re Marriage of Ostler & Smith (1990) 223
Cal. App. 3d 33, 41-43, which approved such additional support orders.)
The 2003 Texas UIFSA Order Registering and Enforcing the 1997 California Support
Order
              At some point, Steven moved to Texas, and Catherine and the children
moved to North Carolina. In 2001, the Texas Attorney General’s Office began
proceedings to register and enforce the 1997 California Child Support Order in Texas
state court under the UIFSA.2 In the proceeding before us now, Steven and Catherine
each requested the trial court take judicial notice of various documents from the Texas
proceeding, In the Interest of Shaun Robert Quezada and Caitlin Olivia Quezada, 257th
Judicial District Court of Harris County, Texas, Cause No. 200157879 (hereafter the
Texas UIFSA Enforcement Proceeding). We describe the relevant documents from the
Texas UIFSA Enforcement Proceeding that are contained in the clerk’s transcript.
              The Texas Attorney General filed a notice of registration and motion for
enforcement of child support order in the Texas state court. The motion requested the
Texas court to determine the controlling child support order. The motion described the
base support order of $766 a month ($288 for the son and $478 for the daughter)

2           In Texas, the UIFSA is codified in Chapter 159 of the Texas Family Code.
(Tex. Fam. Code Ann., §§ 159.001-901 (Vernon 2002 & Supp. 2005).

                                             3
contained in the 1997 California Child Support Order. It alleged that as of July 15, 2001,
Steven was in arrears on his support in the total amount of $8,739.79. It asked the Texas
court to confirm the arrearages, order Steven to pay the arrearages, and order wage
garnishment to pay his support obligations.
              On July 2, 2002, the Texas court issued an order registering the
1997 California Child Support Order and ordering temporary support (the 2002 Texas
Order). Specifically referring to the 1997 California Child Support Order, the
2002 Texas Order stated the Texas court found “California has continuing exclusive
jurisdiction over the child support issue and has issued the controlling [child support]
order.” The Texas court found the 1997 California Child Support Order ordered Steven
to pay $766 per month in child support and the California order had been properly
registered in Texas. It ordered Steven to make the child support payments of
$766 per month to the Texas Attorney General Child Support Disbursement Unit
beginning August 1, 2002. The issue of how much in arrearages Steven owed on the
1997 California Child Support Order was reserved until a final trial. The order also
stated the enforceability of the additional support provision, i.e., the 34 percent
“Ostler-Smith” provision, would be litigated at trial. The Texas court retained
jurisdiction until “all current support and medical support and child support
arrearages . . . have been paid.”
              On October 20, 2003, the Texas court issued its “order registering and
enforcing child support obligation (UISFA)” (hereafter the 2003 Texas Order). As with
its 2002 order, the 2003 Texas Order states “California has continuing exclusive
jurisdiction over the child support issue and has issued the controlling [child support]
order,” which is the 1997 California Child Support Order. Referring to the 2002 Texas
Order, the Texas court found Steven had already been ordered to pay child support of
$288 a month for his son and $478 for his daughter, “for a total of $766[] per month.”
The Texas court found Steven in arrears of $42,802.75 as of July 31, 2001, an amount

                                              4
which included all of his unpaid child support as of that date. It entered judgment in
favor of the Texas Attorney General against Steven for that amount. The typed portion of
the order stating arrearages bore interest at the rate “provided by law” had a hand written
interlineations that interest would accrue at the rate of six percent per annum. The Texas
court ordered Steven to pay the arrearages judgment by paying $50 a month beginning
November 1, 2003. Once support for “any child” terminated, Steven was to pay $338 a
month on the judgment amount. And once support for both children ended he was
ordered to pay $816 a month on the arrearages amount. The order provided for Steven’s
wages to be garnished to pay his support obligations. The Texas court retained
jurisdiction over the matter until “all current support and medical support and child
support arrearages . . . have been paid.”
The Current Motion and Order
              On July 9, 2013, Catherine filed a motion in this action seeking
determination of child support arrearages accruing on the 1997 California Child Support
Order since July 31, 2001. She additionally sought reimbursement from Steven for
one-half of the cost of health insurance she was required to procure when Steven
voluntarily removed the children from his employer-provided health insurance. She
declared that after July 2001 (the date on which the Texas court set arrearages), despite
earning commissions and bonuses over his base salary, Steven did not pay her the
additional child support required under the 34 percent “Ostler-Smith” provision of the
1997 California Child Support Order. She claimed there were still amounts due on the
2003 Texas Order. She also claimed that despite having access to medical insurance for
the children through his employer, Steven had removed them from his health insurance
requiring her to spend over $18,000 for their health insurance from 2003 through 2009.
              Steven filed a motion to dismiss Catherine’s motion for a determination of
arrearages due to lack of subject matter jurisdiction in the California court. He asserted
the California court lacked jurisdiction to enforce the 1997 California Child Support

                                             5
Order because Catherine, Steven, and their now adult children all resided outside the state
and the 2003 Texas Child Support Enforcement Order constituted a modification of the
1997 California Child Support Order. His motion to dismiss was accompanied by a copy
of the 2003 Texas Order. It also included a copy of a letter dated October 24, 2001, from
Catherine to child support enforcement authorities in North Carolina concerning “the
jurisdictional status and modification to” the 1997 California Child Support Order, in
which Catherine stated she would “agree to the modification . . . and allow Texas to take
over jurisdiction” under certain circumstances. The letter stated Steven was currently in
arrears of $10,359.63, which did not include any additional support owed pursuant to the
34 percent “Ostler-Smith” provision. Steven asserted this letter constituted Catherine’s
consent to vesting subject matter jurisdiction over support issues with the State of Texas
and to a modification of the 1997 California Child Support Order by Texas courts.
              Catherine’s opposition included her declaration explaining that after
issuance of the 2003 Texas Order, the Texas Attorney General garnished Steven’s wages
for the ongoing base support amount of $766, but Steven did not pay any of the
additional support amounts under the 34 percent “Ostler-Smith” provision. The Texas
Attorney General’s office advised her to wait until her youngest child aged out of support
and then seek a single order for all the arrears. When that occurred, she was then told
because her youngest was aged out of support, Texas no longer had jurisdiction to
enforce the 1997 California Child Support Order and she must pursue any additional
arrearages in California.
              At the February 28, 2014, hearing on Catherine’s motion for arrearages and
Steven’s motion to dismiss, the trial court took judicial notice of the 2003 Texas Order
but stated it did not consider that order to be “very controlling” in making its ruling. The
trial court stated that under the relevant provision of the UIFSA, section 4909, California
did not have continuing jurisdiction to enforce its support orders when none of the parties



                                             6
resided in the state—“Why should the tax payers of this state be involved in this issue at
this point?” By minute order, the court granted Steven’s motion to dismiss for lack of
subject matter jurisdiction.
              On March 19, 2014, Catherine’s counsel submitted a proposed findings and
order after hearing, which the court signed and entered on that date, and which Catherine
served on Steven by mail on March 24. Catherine filed a combined motion for new trial,
motion to vacate the judgment, and motion for reconsideration on March 10, 2014, which
the trial court denied on May 2, 2014. Catherine filed her notice of appeal on July 31,
2014.
                                        DISCUSSION
A. Steven’s Motion to Dismiss Appeal as Untimely and Motion for Sanctions
              On October 7, 2014, Steven filed a motion to dismiss Catherine’s appeal as
untimely and a separate motion for sanctions against Catherine for having filed a “clearly
untimely” appeal. The gist of his motion to dismiss was that service on him by either
Catherine or the clerk of the court of the March 19, 2014, written findings and order
triggered the 60-day period for filing a notice of appeal. We denied Steven’s motion to
dismiss the appeal, but deferred ruling on his motion for sanctions.
              In his respondent’s brief, Steven in passing renews the timeliness argument.
He again asserts Catherine’s March 24, 2014, service upon him of the March 19, 2014,
written findings and order after hearing triggered the 60-day period in which to file a
notice of appeal. (Cal. Rules of Court, rule 8.104(a)(1)(A), (B).) Catherine’s notice of
appeal was not filed until July 31, 2014.
              Steven’s renewal of the timeliness argument is meritless. The entry date of
an appealable order is the date it is entered in the permanent minutes, which in this case
was February 28, 2014. (Cal. Rules of Court, rule 8.104(c)(2).) If the minute order
directs that a written order be prepared, the entry date is the date the signed order is filed;
but a written order under California Rules of Court, rule 3.1312 is not such an order.

                                               7
(Cal. Rules of Court, rule 8.104(c)(2).) California Rules of Court, rule 3.1312(a),
requires the party prevailing on a motion to submit a proposed order within five days for
approval conforming to the court’s order, and if the prevailing party fails to do so, any
other party may. (Cal. Rules of Court, rule 3.1312(d).) Steven did not prepare an order,
so Catherine did in accordance with California Rules of Court, rule 3.1312(d). But the
February 28 minute order, which was entered in the minutes on that date, did not direct
that a written order be prepared, and therefore Catherine’s written order prepared under
California Rules of Court, rule 3.1312 did not change the entry date. There is no proof of
service of a file stamped copy of the February 28, 2014, minute order, nor is there proof
of service of a notice of entry of judgment. Thus, Catherine had 180 days to appeal from
the February 28, 2014, order and her notice of appeal filed July 31, 2014, was timely. In
view of our rejection—again—of Steven’s argument that Catherine’s appeal is untimely,
his motion for sanctions for filing an untimely appeal is denied.
B. Catherine’s March 2, 2015, Request for Judicial Notice
              Catherine has asked us to take judicial notice of the entire court file from
the Texas UIFSA Enforcement Proceeding and of the reporter’s transcript from the
October 8, 2003, hearing that preceded issuance of the 2003 Texas Order. Steven
opposes the request. We decline to take judicial notice of matters that were not before
the trial court. (See Haworth v. Superior Court (2010) 50 Cal. 4th 372, 379, fn. 2
[“‘[r]eviewing courts generally do not take judicial notice of evidence not presented to
the trial court’ absent exceptional circumstances”]; Franklin Mint Co. v. Manatt, Phelps
& Phillips, LLP (2010) 184 Cal. App. 4th 313, 332, fn. 9 [declining to take judicial notice
of materials not before the trial court].) Catherine has not shown exceptional
circumstances.




                                             8
C. The UIFSA Does Not Preclude the California Court from Enforcing its Support Order
              Catherine contends the trial court erred in concluding California courts
lacked subject matter jurisdiction to enforce the 1997 California Child Support Order by
determining arrearages because the parties no longer resided in California. We agree.
              Whether the trial court had subject matter jurisdiction to enforce the
1997 California Child Support Order by determining the arrearages owed thereon is a
question of law we review de novo. (Lundahl v. Telford (2004) 116 Cal. App. 4th 305,
312 (Lundahl); Robbins v. Foothill Nissan (1994) 22 Cal. App. 4th 1769, 1774.)
              Generally, a court that renders a judgment has continuing personal and
subject matter jurisdiction to enforce that judgment. (See Ahart, Cal. Practice Guide:
Enforcing Judgments and Debts (The Rutter Group 2013) Ch. 6A-1, (6:1), citing
Code Civ. Proc., § 410.50, subd. (b) and Comment thereto; Goldman v. Simpson (2008)
160 Cal. App. 4th 255, 263-264.) In family law, a judgment for child support “is
enforceable until paid in full or otherwise satisfied.” (§ 291, subd. (a).) Moreover, “If a
parent has been ordered to make payments for the support of a minor child, an action to
recover an arrearage in those payments may be maintained at any time within the period
otherwise specified for the enforcement of such a judgment, notwithstanding the fact that
the child has attained the age of 18 years.” (§ 4503.) Additionally, arrearages and
accrued interest on arrearages may not be discharged retroactively. (In re Marriage of
Robinson (1998) 65 Cal. App. 4th 93, 98.)
              Here, the trial court concluded that under section 4909, which is part of
California’s codification of the UIFSA, California has subject matter jurisdiction to
enforce its support orders only so long as the parties and the supported children remained
in the state. We conclude it misread that provision.
              We begin with the UIFSA, “‘which has been adopted by all [50] states,
[and] governs . . . the procedures for establishing, enforcing and modifying child support
orders in cases in which more than one state is involved. The 1996 version of the UIFSA

                                             9
took effect in California on August 4, 1997. (See . . . § 4900 et seq.) Together with the
Federal Full Faith and Credit for Child Support Orders Act (FFCCSOA) (28 U.S.C.
§ 1738B), the UIFSA ensures that in every case only one state exercises jurisdiction over
child support at any given time.’ (In re Marriage of Crosby & Grooms (2004) 116
Cal. App. 4th 201, 206 . . . fn. omitted.)” (Haugh, supra, 225 Cal.App.4th at p. 968, fn.
omitted.)
              The UIFSA provides a procedure for registering a support order from one
state, i.e., the issuing state which in this case is California, for enforcement in another
state, i.e., Texas. (§ 4950 et seq.; Texas Fam. Code, § 159.601 et seq.) Once registered,
the support order may be enforced by the new tribunal, but it may not be modified unless
all the UIFSA’s requirements are met. (§ 4952, subd. (c); Texas Fam. Code § 159.603,
subd. (c); see also § 4959 [“registered order may be modified only if the requirements of
[§ 4960] have been met”]; Texas Fam. Code, § 159.610 [same].) As will be discussed
anon, the 1997 California Child Support Order was registered for enforcement in Texas,
but it was not modified by the Texas court. This is not a case in which there are
conflicting support orders or in which the California court was being asked to enforce a
foreign support order. (See Lundahl, supra, 116 Cal.App.4th at p. 315 [“UIFSA’s
mechanism for establishing ‘controlling order’ applies only to multiple child support
orders”].)
              Section 4909, subdivision (a)(1), which the trial court read as divesting the
California court of jurisdiction to enforce its support order provides, “A tribunal of this
state issuing a support order consistent with the law of this state has continuing, exclusive
jurisdiction over a child support order: [¶] (1) As long as this state remains the residence
of the obligor, the individual obligee, or the child for whose benefit the support order is
issued.” Relying on this provision, the trial court concluded that because the parties no
longer resided in California, it had no jurisdiction to determine child support arrears.



                                              10
              But read in the context of the entire statute, and indeed the entire statutory
scheme, it is apparent section 4909 concerns continuing jurisdiction to modify a support
order, not jurisdiction to enforce its own existing support order when there is no other
support order. As observed in Haugh, supra, 225 Cal.App.4th at page 969, “The
‘cornerstone’ of the UIFSA is the concept of ‘continuing, exclusive jurisdiction,’ codified
in California as section 4909. [Citation.] ‘[The] UIFSA was designed to ensure that only
one state at a time would have jurisdiction to make and modify a child support order.
“[T]he central jurisdictional feature of UIFSA is the concept of continuing, exclusive
jurisdiction. Under UIFSA, a court that makes a valid child support order retains
exclusive jurisdiction to modify the order as long as the requirements for continuing,
exclusive jurisdiction remain fulfilled. The court of another state may enforce a child
support order registered in that state, but may not modify it unless the decree state has
lost its continuing, exclusive jurisdiction.”’ [Citation.]” (Italics added.)
              Section 4909, subdivision (b), provides, “A tribunal of this state issuing a
child support order consistent with the law of this state may not exercise its continuing
jurisdiction to modify the order if the order has been modified by a tribunal of another
state . . . .” Section 4909, subdivision (c), provides if a California support order has been
modified by a tribunal of another state pursuant to the UIFSA, then California loses its
continuing, exclusive jurisdiction with regard to prospective enforcement of the original
California support order, but it may still enforce the original support order as to amounts
accruing before the modification, enforce nonmodifiable aspects of the original
California order, or provide for other relief for violations that occurred before the order
was modified by another state.
              Other provisions of the UIFSA support our conclusion that section 4909,
subdivision (a)’s continuing jurisdiction provision upon which the trial court relied does
not pertain to the court’s jurisdiction to enforce its own orders that have not been



                                              11
modified by another tribunal. Indeed, section 4915 underscores this conclusion
specifying the UIFSA only applies to the proceedings brought to: (1) Establish a support
order (including by a parentage determination); (2) Enforce of an unregistered
out-of-state support or wage withholding order; (3) Register an out-of-state support order
for enforcement or (in limited circumstances) modification; (4) Modify a California
support order; and (5) Assert jurisdiction over nonresidents as allowed under sections
4905 to 4914. A proceeding to only enforce a court’s own support order is not included.
              In short, section 4909 does not provide California looses jurisdiction to
enforce its own existing support orders once the parties leave the state. Rather, it
provides the court looses jurisdiction to modify support orders once the other tribunal has
asserted jurisdiction by modifying the support order in accordance with the UIFSA.
The 1997 California Child Support Order was not modified by the Texas court; it was
only registered and enforced. The temporary 2002 Texas Order and the final 2003 Texas
Order both confirmed California had exclusive continuing jurisdiction over child support
and the 1997 California Child Support Order was the controlling child support order.
              Steven makes little attempt at justifying the basis for the trial court’s
ruling—i.e., that it had no subject matter jurisdiction to enforce the 1997 California Child
Support Order because the parties no longer resided in the state. Rather, because there
was no written statement of decision, he invokes the doctrine of implied findings (see
Fladeboe v. American Isuzu Motors Inc. (2007) 150 Cal. App. 4th 42, 58-60 (Fladeboe)
[doctrine of implied findings requires appellate court to infer trial court made all factual
findings necessary to support the judgment]). He argues we should infer a finding by the
trial court that the 2003 Texas Order constituted a modification of the 1997 California
Child Support Order. Thus, he argues that because the Texas court modified the
1997 California Child Support Order, under section 4909, subdivision (b), California no
longer has jurisdiction to enforce its support order.



                                             12
              Steven’s contention fails for several reasons. First, the subdivision to
which he refers, again, pertains to the court’s continuing jurisdiction to modify an existing
support order. The subdivision provides, “A tribunal of this state issuing a child support
order consistent with the law of this state may not exercise its continuing jurisdiction to
modify the order if the order has been modified by a tribunal of another state pursuant to
this chapter or a law substantially similar to this chapter.” (§ 4909, subd. (b), italics
added.) Catherine was not seeking to modify the 1997 California Child Support Order
(or the 2003 Texas Order). She was seeking to enforce the support provisions of the
1997 California Child Support Order.
              Moreover, the premise of Steven’s argument is wrong. There is nothing in
the trial court record supporting Steven’s contention the Texas court modified the
1997 California Child Support Order. (See Fladeboe, supra, 150 Cal.App.4th at p. 60
[review trial court’s implied factual findings for substantial evidence].) As already
mentioned, even though the 1997 California Child Support Order was registered for
enforcement in Texas, the Texas court could only modify the 1997 California Child
Support Order under certain narrow circumstances. A modification could be made only
upon a noticed motion and a hearing following which the Texas court made threshold
jurisdiction findings. (See §§ 4958-4963; Texas Fam. Code, §§ 159.609-159.615.)
              Steven offered nothing to the trial court suggesting there was any motion to
modify the 1997 California Child Support Order before the Texas court or that the Texas
proceeding was anything other than one to register the 1997 California Child Support
Order for enforcement. Nothing in the 2003 Texas order indicates the Texas court was
modifying the 1997 order or that there was a motion to modify the 1997 California Child
Support Order before the Texas court. To the contrary, the Texas court specifically
identified the 1997 California Child Support Order as the controlling support order and
identified California as the tribunal as having continuing exclusive jurisdiction over



                                              13
support. The Texas court ordered Steven to pay his child support in accordance with the
1997 California Child Support Order, as calculated the support arrearages owing under
the 1997 California Child Support Order as of July 31, 2001, entering judgment on that
amount.
              Despite the complete absence of any request by any party to modify the
1997 California Child Support Order, and the clear language of the Texas order—that it
was one “registering and enforcing” the 1997 California Child Support Order, Steven
insists the 2003 Texas order effected a modification of the 1997 order in three ways.
              First, he asserts the Texas court modified the 1997 California Child Support
Order by reducing his base support obligation as to his daughter from $478 a month to
$428 a month. His argument is premised upon an attempt to capitalize on what is either
poor penmanship by the judicial officer, or poor photocopy quality of the order, by
selectively quoting from the order. The Texas court’s 2002 temporary order registering
the 1997 California Child Support Order and setting temporary support, ordered Steven
to pay (as ordered in the 1997 California Child Support Order) the current support
amount of $766 per month. The 2003 Texas Order contained typed language that Steven
had been ordered to pay “current child support of $766.00 monthly.” The typed
statement was followed by a handwritten notation that “[Steven] was ordered to pay
$288.00 for [his son] and $478.00 for [his daughter] for a total of $766.00 per month.”
The handwriting on the order, however, is such that the “7” in “$478.00” could be read as
a “2.” Throughout his brief Steven quotes the 2003 Texas Order as being that Steven was
to pay $288 for his son and $428 a month for his daughter, followed by ellipses whereby
he omits the final words of the sentence “for a total of $766.00 per month” by which it
would be plain the figure is a “7” not a “2.” Steven also argues the fact the Texas court
reduced the support for his daughter was “confirmed” when in 2008, after his son aged
out of support, a new administrative wage garnishment order was obtained by the Texas
Attorney General for the $428 amount. The copy of the wage garnishment order to

                                            14
which he refers contained in the clerk’s transcript is of poor quality and it is not clear the
number is a “2” or a “7.” Moreover, in view of the fact no party sought modification of
the support obligation imposed by the 1997 California Child Support Order and the total
support referred to in the 2003 Texas Order was identical to the support ordered in the
1997 California Child Support Order, we cannot construe a wage garnishment order
obtained by the Texas Attorney General five years later as a modification of the
1997 California Child Support Order that complied with the requirements of the UIFSA.
              Steven next contends the Texas court modified the 1997 California Child
Support Order by stating the arrearages would bear interest at the Texas legal rate of
interest of six percent applicable to child support orders (Texas Fam. Code, § 157.265),
rather than California’s 10 percent legal rate of interest (Code Civ. Proc., § 685.030,
subd. (a)). Again, there was no modification request before the Texas court, and we
cannot construe the Texas court’s designation of the applicable interest rate on the
arrearages order to be a modification of the 1997 California Child Support Order.
              Steven argues the 2003 Texas Order modified the 1997 California Child
Support Order because the 2003 Texas Order is “silent as to the [34 percent]
Ostling-Smith Order.” We are not entirely clear as to Steven’s point, i.e., if he is arguing
the Texas court modified the 1997 California Child Support Order by relieving Steven of
the 34 percent additional support order. There is nothing in the record to support such an
argument, and indeed the record before us suggests the opposite. As already discussed,
the petition before the Texas court was to register and enforce the 1997 California Child
Support Order—there was no motion before the Texas court to modify the
1997 California Child Support Order. The original enforcement petition filed by the
Texas Attorney General stated Steven’s base support arrearages were $8,739.79 as of
July 15, 2001. (The 2001 letter from Catherine to the North Carolina support authorities
stated the arrears in base support was $10,359.63, which did not include any additional



                                              15
support owed pursuant to the 34 percent “Ostler-Smith” provision.) The temporary
2002 Texas Order stated the enforceability of the 34 percent additional support provision
would be decided at the trial on the total arrearages Steven owed under the
1997 California Child Support Order. The final Texas enforcement order—the 2003
Texas Order—found Steven owed arrearages of $42,802.75 as of July 31, 2001, so it
obviously enforced the additional support provision. The fact the Texas enforcement
order did not specifically refer to the future application of the additional support
provision was not a modification of the 1997 California Child Support Order.
              Finally, in passing, Steven asserts Catherine “stipulated” the Texas court
could modify the 1997 California Child Support Order and would have exclusive
jurisdiction over support issues. He refers to the unauthenticated copy of Catherine’s
2001 letter to child support authorities in North Carolina concerning “the jurisdictional
status and modification to” the 1997 California Child Support Order, in which Catherine
stated she would “agree to the modification . . . and allow Texas to take over
jurisdiction” under certain circumstances. Even were the letter properly before the trial
court (or this court), it contains no terms of any modification and nothing in it can be
construed as a “stipulation” to a modification of support that never occurred.
              In sum, the 2003 Texas Order enforced the 1997 California Child Support
Order, by directing Steven to pay arrearages that had accrued as of July 1, 2001, and
allowing his wages to be garnished to pay the arrearages judgment and his current
support obligations. It did not modify the 1997 California Child Support Order, which
remains the controlling and indeed the only child support order in this case. Thus, the




                                             16
trial court erred by concluding it had no jurisdiction to enforce its own support order.
                                      DISPOSITION
              The order is reversed and the matter remanded to the trial court for further
proceedings on Appellant’s motion. Respondent’s motion for sanctions filed October 7,
2014, is denied. Appellant’s request for judicial notice filed March 2, 2015, is denied.
Appellant is awarded her costs on this appeal.



                                                  O’LEARY, P. J.

WE CONCUR:



RYLAARSDAM, J.



THOMPSON, J.




                                             17